DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions.   
Response to Amendment
This action is in response to the amendment filed 01/04/2021 from which Claims 1-5, 8 and 10-16 are pending of which Claim 1 is amended.  Claims 10-16 are withdrawn and Claims 6-7, 9 and 17 are cancelled.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.    
All outstanding rejections except for those described below are overcome by applicants' response and amendment filed 01/04/2021.   

Claim Rejections - 35 USC § 112 (second paragraph)
Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  
Claim 2 recites “. . . a second one of the at least two silicon oxide layers stacked on the one of the at least one silicon nitride layer and directly contacting the lower surface of the semiconductor active layer the thin film transistor . . .”  This recitation is unclear and indefinite because a word like “of” appears to be missing between the words ‘semiconductor active layer’ and the words ‘the thin film transistor.’     
Claim Rejections - 35 USC § 103
Claims 1-5, 8, and 17 are rejected under 35 U.S.C. 103(a) as being unpatentable over JP 08-068990, Kikkai et al. evidenced by Derwent Accession No. 2009-H16278, (hereinafter “Derwent”) in view of GB 1164418, (hereinafter “Siemens”) further in view of the article entitled “Low-Temperature Plasma Deposition of Passivating Layers with Low Hydrogen Content for Optoelectronic Devices”, R.E. Shah et al., Proceedings - Electrochemical Society I Proc. - Electrochem. Soc., Volume: 96-2 Issue: state-of-the-art-program on compound semiconductors Pages 214 - 220 (1996) (hereinafter “Shah”)’ further in view of US 2010/0201929 Okada et al. (hereinafter Okada) further in view of in view of WO 2009/095005, Schmid et al. with evidence reference U.S. 2012/0228616, Auman et al, hereinafter “Auman” and further in view of US 2009/0051272, Fukuda et al. (hereinafter “Fukuda”) and further in view of U.S. Patent 6,450,025, Wado et al (hereinafter “Wado”) and further in view of the article entitled “Hydrogen Dependence of Film Properties of High Tensile Stress UV Cured Silicon Nitride for 45 Nm Bulk Device”, Jingze Tian Tian et. al. Book Title: Advanced Metallization Conference 2008, Proceedings, San Diego, CA, United States, Sep. 23-25, and Tokyo, Japan, Oct. 8-10, 2008 / Adv. Met. Conf. 2008, Proc. Volume and Issue Number:  Pages: 641 - 645 Publication Date: 2009 (hereinafter referred to as “Tian”) and further in view of U.S. Patent Application No. 2007/0222338, Anno et al. (hereinafter “Anno”) and further in view of U.S. Patent Application Publication No. 20060158111, Hayashi, hereinafter “Hayashi”, and further in view of KR 10-0225100, Park and further in view of U.S. 2005/0179379, Kim (hereinafter “Kim”) evidenced by U.S. 2004/0012028, Park (hereinafter “Park US”) and evidenced by KR 100732827, Jeong et al (hereinafter “Jeong”) and further evidenced for Claim 2 by U.S. 2009/0230390, Gosain et al. (hereinafter “Gosain”).   
           For JP 08-068990, the English language machine translation was retrieved from the intellectual property digital library at the Japanese Patent Office website and is hereinafter referred to for disclosures throughout this Office Action and is hereinafter referenced as "Kikkai”.  
           For WO 2009/095005 the English language U.S. national phase filing in was published as U.S. 2011/0121354, which will be referenced for disclosures throughout this Office and which hereinafter will be referred to as “Schmid”.  
          For KR 10-0225100, the English language machine translations was retrieved from the Korean Patent Information Online Network (K-PION) website http://kposd.kipo.go.kr:8088/up/kpion/, and is hereinafter referred to for disclosures throughout this Office Action as “Park”.   
         For KR 100732827, the English language machine translations was retrieved from from the European Patent Office website https://worldwide.espacenet.com, and is hereinafter referred to for disclosures throughout this Office Action as “Jeong”.   
Regarding Claims 1-5, 8 and 17, Kikkai discloses in the abstract, ¶s 0001, 0011, 0014 and at Drawing 1 the gas-barrier-property low moisture permeable transparent conductive electrode substrate which uses the substrate for gas-barrier property low moisture-permeable insulation transparent electrodes.  The gas-barrier-property is low moisture-permeable transparent conductive electrode substrate which 
    PNG
    media_image1.png
    171
    457
    media_image1.png
    Greyscale
 
The polycarbonate resin or polycarbonate resin blended material contains 50-100 mol% of carbonate structural unit with respect to total carbonate structural units.  As described by Derwent in the “Equivalent-Abstracts” section in the second paragraph isosorbide and diphenyl carbonate were reacted in presence of tetramethyl ammonium hydroxide with phenol additions to obtain polymer of polycarbonate resin in pellet form having specific viscosity of 0.26 and glass transition temperature of 357 ºC.  A fusion film of this polycarbonate resin was formed using film molding apparatus and bi-axially stretched, to form an optical film having high optical isotropy and high opto-elastic constant.  As for the nitride to constitute the transparent thin film 2, silicon nitride or the like is used.  The transparent thin film 2 consists of a single layer or laminated body of transparent thin films (which alternate) comprising at least one of nitrides, oxide nitrides and hydrogen nitrides.  The oxide transparent thin film 3 includes silicon oxide at ¶s [0013-0022] and its claim 4.  Id further divulges that the silicon nitride can be hydrogenated and “for the nitrogen content in the component except the metal of these hydrogenation nitride, more than 50 atom % is more than 80 atom % still more preferably.”  Given more than 50 atom% and preferably still more than 80 atom %, the hydrogen content would be 50 atom % or less, which amount overlaps the content of hydrogen of the pending claims from about 13 to about 17 %.  Given even if the for Claim 8}.  As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists to render obvious.    
 To any extent that Kikkai does not expressly disclose the silicon oxide layer of the barrier film directly contacting the semiconductor as for pending Claim 2 Siemens is cited.   
Siemens discloses at page 1, col. 1, lines 10-32 and page 2, col. 1, lines 2-21 and 37-61 that for forming a protective layer on a semiconductor on at least a part of the surface of a semiconductor body there is deposited at least one layer consisting of silicon dioxide and at least one layer consisting of silicon nitride at the surface of the semiconductor body from the gas phase, the layers being deposited immediately on one another, wherein during the entire formation process a reaction gas capable of depositing a coherent layer of silicon nitride on the semiconductor body is present, and wherein during a part only of the 
  One of ordinary skill in the art at the time of the invention would have considered it obvious in accordance with MPEP §2141 III Rationale G to have from Kikkai the low moisture permeable insulating transparent multilayered gas barrier with a the transparent flexible polycarbonate substrate and laminated body of transparent alternating thin films comprising at least one of nitrides, oxide nitrides and hydrogen nitrides and silicon oxide, where from Siemens the 
To any extent that Kikkai does not expressly disclose the percentage of hydrogen of about 13 % to about 17% Shah is cited. 
Shah discloses in the abstract the deposition of silicon nitride (SiN) thin films at low substrate temperatures (Tε using 2.45 GHz electron cyclotron resonance plasma enhanced chemical vapor deposition (ECRPECVD) and 13.56 MHz magnetron plasma enhanced chemical vapor deposition (MPECVD) techniques either a mixture of SiH4, N2O and Ar or SiH4, N2 and Ar was taken as precursor gases. In the ECRPECVD the deposition rate varied between 20 to 7 nm/min with the ratio of flow rates of N2O (N2) to SiH4. The amount of incorporated hydrogen which was determined from nuclear reaction 15N( 1H,α,γ)12 C analysis (NRA) varied similarly with gas flow rates ratio.  By varying this ratio high-quality films with hydrogen content down to 11 at.% could be deposited at Tε = 150 °C.  In the MPECVD the typical deposition rates were on the order of 350 nm/min at 25 °.C.  Shah shows such hydrogen content levels down to 11 at % for silicon nitride for passivating layers for optoelectronic devices (See last ¶ page 214).  
One of ordinary skill in the art at the time of the invention would have considered it obvious in accordance with MPEP §2141 III Rationale G to have from Kikkai the low moisture permeable insulating transparent multilayered gas barrier with a the transparent flexible polycarbonate substrate and laminated body of transparent alternating thin films comprising at least one of nitrides, oxide nitrides 
However Kikkai as modified does not expressly disclose that the conductive layer for electroluminescence devices --EL has a thin film transistor or is organic such as an OLED as for Claims 1-5, and 8.  
Okada in the abstract and at ¶s 0013-0023 relates to display devices like liquid crystal displays or electroluminescence (EL) displays, as in Kikkai, or organic electroluminescence (EL) display devices {i.e. as for OLED} including: a barrier layer formed of a plurality of material layers being laminated, where the first material layer includes a plastic substrate and a conductive film and a silicon-based insulating film with the barrier layer made of silicon nitride based material for a liquid crystal display device with crack prevention, enhancement in adhesion between the respective layers and enhancement in barrier property.  Okada divulges at ¶s 0045, 0068 and Figs. 2 and 6 a barrier layer BRL11 and BRL 1, respectively, is formed on a liquid-crystal-side surface of the substrate SUB1 and SUB, respectively, both with a flat or planar surface entirely in contact with the SUB1 and SUB, where the barrier layer BRL11 prevents moisture from permeating the substrate SUB1, while a circuit structure layer CRL including a thin film transistor is formed on an upper surface of the barrier layer BRL11 {i.e. direct contact} (For Claim 2).  For the organic EL display device of FIG. 6 the substrate, SUB, is made of a flexible resin material, and a barrier layer BRL1 is formed on one surface (main surface) of the substrate SUB, and a barrier layer BRL2 is 
One of ordinary skill in the art at the time of the invention would have considered it obvious in accordance with MPEP §2141 III Rationale G to have from Kikkai as modified the low moisture permeable insulating transparent multilayered gas barrier with a the transparent flexible polycarbonate substrate and laminated body of transparent alternating thin films comprising at least one of nitrides, oxide nitrides and hydrogen nitrides and silicon oxide with hydrogen at 33 % or less down to 11 atm % for EL devices, where from Okada the conductive layer for liquid crystal displays or EL device of Kikkai is one like an organic EL display device (OLED) with thin film transistor useful along with the emitting layer on the flexible 
However Kikkai as modified does not expressly disclose the glass transition temperature (“Tg”) of polyimide for the flexible transparent substrate.  
Schmid discloses in the abstract barrier layers for the encapsulation of electronic components comprises, substrates such as plastic films as noted at ¶s [0023 and 0030] such as imides and carbonates like polycarbonates having at least one first barrier layer (3) over the substrate and at least one second barrier layer (4) over the substrate.  Auman evidences at the abstract and ¶s [0097, 0110-0111] that polyimide for a substrate for a silicon and silicon nitride layers with a barrier layer has a glass transition temperature greater than 300 including 350, 360, 370 380, 390 or 400ºC., where a high Tg helps maintain mechanical properties, such as storage modulus, at high temperatures.  In accordance with MPEP § 2144.06 “Art Recognized Equivalence for the Same Purpose” "It is prima facie obvious to substitute equivalents, motivated by the reasonable expectation that the respective species will behave in a comparable manner or give comparable results in comparable circumstances." In re Ruff 118 USPQ 343; In re Jeze/158 USPQ 99; "the express suggestion to substitute one equivalent for another need not be present to render the substitution obvious." In re Font, 213 USPQ 532.  Also in accordance with MPEP § 2144.06 “ “It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful 
For Claims 3-4 Schmid describes at ¶ [0043] that the first barrier layer and the second barrier layer can in each case comprise a material suitable for protecting against damaging influences of the surroundings, that is to say against oxygen and/or moisture, for instance.  Schmid divulges that by way of example, an oxide, a nitride or an oxynitride in crystalline or vitreous form can be applied as first barrier layer and/or as second barrier layer, such as the oxides, nitrides or oxynitrides of aluminum and silicon like silicon oxide (SiOx) such as, for instance, SiO2, silicon nitride (SixNy), such as, for instance, Si2N3, and aluminum oxide, for instance Al2O3.  Schmid describes at ¶ [0070] that FIG. 3 shows an excerpt from 
One of ordinary skill in the art would have considered it obvious at the time of the invention in accordance with MPEP §2141 III Rationale G to have from modified Kikkai the display with a thin film transistor layer and EL layer with low moisture permeable insulating transparent multilayered gas barrier with a the transparent flexible polycarbonate substrate and laminated body of transparent alternating thin films comprising at least one of nitrides, oxide nitrides and 
However Kikkai as modified does not expressly disclose that the barrier layer has a film stress from about -200 to about 200 MPa.  
Fukuda discloses in the abstract and ¶s 0001, 0016 and 0331-0338 a gas barrier film of at least one ceramic layer for display materials of a plastic substance for organic electroluminescent device and liquid crystal comprising a resin substrate provided thereon at least one layer of a ceramic film, wherein the density ratio Y (=ρf/ρb) satisfies 1≥.Y≥0.95 and the ceramic film has a residual stress being a compression stress of 0.01 MPa or more and 100 MPa or less, wherein ρf is the density of the ceramic film and ρb is the density of a comparative ceramic film being formed by thermal oxidation or thermal nitridation of a metal as a mother material of the ceramic film so as to being the same composition ratio of the ceramic film, where such a material constituting the ceramic film is a silicon oxide, x and SiNy.  Fukuda divulges at ¶s 0067-0069 that the silicon oxide film of a sufficient thickness (100 nm or more) is formed in order to avoid adverse effect of this portion, while formation of a thermal nitrided film is also known, and a thermal nitrided film is formed on the surface of a silicon substrate.  Also an oxynitrided film and nitrided film can be formed from the base material, for example, a metallic substance by thermal oxynitriding or nitriding by adjusting such conditions as the type and flow rate of gas, temperature and time.  Fukuda describes at ¶s 0016-0017 that improvement of the barrier function can be achieved by adjusting the stress of the film as the essential component so that a very slight compression stress occurs such as of 0.01 MPa or more by increasing the film density to provide a highly durable gas barrier film containing a compact ceramic film characterized by superb adhesion with a resin film substrate and high resistance to cracks, and a method of producing this highly durable gas barrier film, as well as a resin substrate for organic electroluminescent device, and an organic electroluminescent device by using this gas barrier film.  As set forth in MPEP 2144.05, in the case where the claimed range and prior art ranges Kikkai as modified including with Fukuda discloses adjusting the stress of the film so that a very slight compressive stress of 0.01 MPa , while pending claim 5 about 0 MPa., it is apparent, however, that the instantly claimed amount of “about 0 MPa and that taught by Kikkai as modified including with Fukuda are so close to each other that the fact pattern is similar to the one in In re Woodruff , 919 F.2d 1575, USPQ2d 1934 (Fed. Cir. 1990) or Titanium Metals Corp. of America v. Banner, 778 F.2d 
One of ordinary skill in the art would have considered it obvious at the time of the invention in accordance with MPEP §2141 III Rationale G to have from 
However Kikkai as modified does not expressly disclose that the silicon oxide layer has a compressive strength and a silicon nitride layer has a tensile strength resulting at least in part from hydrogen atom content and thickness of at least one silicon nitride layer from counterbalancing the compressive film stress and the tensile stress.  
Wado discloses in the abstract and at Col. 5, lines 5-50, in the related art of reducing warpage of a laminated film, where the film comprises silicon oxide layer having great adhesion and silicon nitride layer with great moisture-proof characteristic {i.e. barrier} in the film for a semiconductor having a conductive 3 N4 film having a great moisture-proof characteristic {i.e. barrier}; and the compressive stress film is made up of a SiO2 film having a great adhesion.  Because these stress films cancel their internal stress each other, the internal stress can be released, and a warpage moment can be cancelled so that a warpage of the whole film structure can be restricted.  Therefore, the mechanical strength can be improved even if the thickness of the film is increased.  Wado divulges at Col. 4, lines 34-50 that the lower thin film 6 is formed in a laminated structure made up of a silicon nitride film (Si3N4 film) 9 having a thickness of approximately 0.15 µm {i.e. 1500 Angstroms i.e. about 1000 Angstroms given an Angstrom is 10-4 µm for 0.1 versus 0.15 µm} as a tensile stress film arranged lower side, and a silicon dioxide film (SiO2 film) having a thickness of approximately 1.0 µm as a compressive stress film arranged upper side.  Also the upper thin film 8 is formed in a laminated structure made up of a silicon nitride film (Si3N4 film) 9 having a thickness of approximately 0.15 µm as a tensile stress film arranged upper side, and a silicon dioxide film (SiO2 film) having a thickness of approximately 1.0 .µm as a compressive stress film arranged lower side. Therefore, the lower thin film 6 has the same kind material and the 
One of ordinary skill in the art would have considered it obvious at the time of the invention in accordance with MPEP §2141 III Rationale G to have from modified Kikkai the display with a thin film transistor layer and EL layer with low moisture permeable insulating transparent multilayered gas barrier with a the transparent flexible polycarbonate substrate and laminated body of transparent alternating thin films comprising at least one of nitrides, oxide nitrides and hydrogen nitrides and silicon oxide and hydrogen nitrides and silicon oxide, where the polycarbonate has a Tg of 357 ºC., where the hydrogen atom % of a silicon nitride containing layer is 33 atom% or less down to 11 atm % with polyimide substrate with the barrier layer of modified Kikkai having the silicon oxide and silicon nitride films with a density ratio Y (=ρf/ρb) satisfying 1≥.Y≥0.95 for a barrier film having a residual stress of 0.01 MPa or more and 100 MPa or less, as afore-described, where from Wado the laminate of a Si3N4 thin film is a tensile stress film and a SiO2 film is a compressive stress film symmetrically laminated with the tensile stress film with respect to the conductive layer with thickness that these stress films cancel their internal stress with each other, the internal stress can be released, motivated to have a cancelled warpage moment so that a warpage of the whole film structure can be restricted and the mechanical strength can be improved for a gas barrier film for the flexible display of Claims 1-5 and 8.  
However Kikkai as modified does not expressly disclose that the tensile stress of the Si3N4 thin film results partially from the hydrogen atom content.  
Tian discloses in the abstract and at page 641, second paragraph, and at page 645 at “Conclusion” the hydrogen dependence of silicon nitride (Si ) film properties during ultraviolet (UV) curing and the effect of hydrogen and tensile stress on 45nm bulk device performance.  Starting from the generally accepted position that high tensile stress is generated due to hydrogen removal during SiN deposition or subsequent post treatment, SiN film with high hydrogen and low tensile stress was grown by PECVD and was modified by UV curing to achieve higher tensile stress.  FTIR spectra were used to demonstrate the evolution of local bonding structure (Si-H, N-H, and Si- bonds) and hydrogen concentration in the UV cured film at different curing stages.  The amount of Si-H and N-H components decreases drastically within 2min, and then saturate for longer curing, which governs the film properties of UV cured SiN.  A close correlation was discovered between hydrogen and film properties such as stress, where the tensile stress initially increases faster with decreasing hydrogen than film shrinks, but it saturates while the shrinkage continues, which limits maximum achievable stress.  In terms of electronic performance of the device, 45nm bulk device using cured SiN showed significant benefit in the transistor driver current performance and the film properties dependency on the hydrogen in the UV-cured SiN films is well correlated that hydrogen removal due to UV curing results in film shrinkage and tensile stress enhancement and film densification.  
One of ordinary skill in the art would have considered it obvious at the time of the invention in accordance with MPEP §2141 III Rationale G to have from modified Kikkai the display with a thin film transistor layer and EL layer with low 3N4 thin film is a tensile stress film and a SiO2 film is a compressive stress film symmetrically laminated with the tensile stress film with respect to the conductive layer with thickness that these stress films cancelling their internal stress with each other releasing internal stress, as afore-described, where from Tian the SiN is Si3N4 thin film from PECVD (plasma enhanced CVD) with UV curing to remove hydrogen with film shrinkage motivated to enhance tensile film stress to cancel any increased compressive film stress from the SiO2 thickness as for Claims 1-5 and 8.   
However Kikkai as modified does not expressly disclose that the silicon oxide film has a film stress of -100 to -300 MPa and the silicon nitride has a film stress of -50 to 200 MPa.  
Anno discloses at ¶s 0004 and 0007 that for a stacked insulating film for a silicon substrate has for a fourth insulating film and the fifth insulating film which are made of silicon oxide or silicon nitride, and warpage of an above-gap 
One of ordinary skill in the art would have considered it obvious at the time of the invention in accordance with MPEP §2141 III Rationale G to have from modified Kikkai the display with a thin film transistor layer and EL layer with low moisture permeable insulating transparent multilayered gas barrier with a the transparent flexible polycarbonate substrate and laminated body of transparent alternating thin films comprising at least one of nitrides, oxide nitrides and hydrogen nitrides and silicon oxide and hydrogen nitrides and silicon oxide, where the polycarbonate has a Tg of 357 ºC., where the hydrogen atom % of a silicon nitride containing layer is 33 atom% or less down to 11 atm % with polyimide substrate with the barrier layer of modified Kikkai having the silicon oxide and silicon nitride films with a density ratio Y (=ρf/ρb) satisfying 1≥Y≥0.95 for a barrier film having a residual stress of 0.01 MPa or more and 100 MPa or less where the 
However Kikkai as modified does not expressly disclose that the thickness of the silicon nitride layer is thinner than a thickness of each silicon oxide layer nor that the thin film transistor (“TFT”) includes a semiconductor active layer, a gate electrode and an insulation layer between the semiconductor active layer and the gate electrode.   
Park discloses in the abstract and pages 1-2 and Figs, 2-4 and the last Fig. that for a thin film transistor which the kinds form the silicon nitride film and silicon oxide film the gate insulating layer {i.e. barrier} of the bilayer used for the liquid crystal display on the thin film transistor into the acceptable characteristic thickness and in that way heightens the reliability, the thickness of the silicon nitride film, 12, is 0.5~2.0 times of thickness of the silicon oxide film, 11, the kinds form the silicon nitride film and silicon oxide film, the gate insulating layer, of the bilayer used for the liquid crystal display on the thin film transistor into the { for Claim 8} of the bilayer overlap that of the pending claims of thinner than that of the silicon oxide layer.  As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists to render obvious.  Also Park divulges at Figs 3 to the last Fig and page 4 that the gate-insulating layer 11 or 12 is between the gate electrode 10G and the active layer 13 that contacts pixel electrode 16 and also the source electrode 15S and drain electrode 15D and ohmic contact 13 {i.e. semiconductors} in that the gate insulating layer which is the structure of the bilayer is used with the silicon nitride film in which the semiconductor layer and interfacial property are good.  Given the gate insulating bilayer of silicon oxide film and silicon nitride film, one of the at least one silicon oxide layer and adjacent one silicon nitride of the at least one silicon nitride layer of Kikkai would be the gate insulating layer.   
One of ordinary skill in the art would have considered it obvious at the time of the invention in accordance with MPEP §2141 III Rationale G to have from modified Kikkai the display with a thin film transistor layer and EL layer with low moisture permeable insulating transparent multilayered gas barrier with a the transparent flexible polycarbonate substrate and laminated body of transparent 
However Kikkai as modified does not expressly disclose that the film density of any of the silicon nitride layers is specifically from 2.5 to 2.7 g/cm3 nor that a gate-insulating layer is separate from the barrier layer.  
Hayashi discloses in the abstract light-emitting device includes a base; a plurality of first electrodes; a partition having a plurality of openings located at positions corresponding to the first electrodes; organic functional layers each arranged in the corresponding openings; a second electrode covering the partition and the organic functional layers; an organic buffer layer covering the second electrode; a gas barrier layer covering the organic buffer layer; and an intermediate protective layer, disposed between the organic buffer layer and the gas barrier layer, having an elasticity which is greater than that of the organic buffer layer and which is less than that of the gas barrier layer.  Hayashi describes at ¶ [0177] that as shown in FIG. 7C, the gas barrier layer 30 is formed over the intermediate protective layer 212 under vacuum conditions by a high -density plasma deposition process where the gas barrier layer 30 is preferably made of silicon nitride or silicon nitride oxide so as to be transparent.  At Id, Hayashi divulges that the gas barrier layer 30 is preferably dense so as to block moisture with a small molecular size and may have low compression stress and where the gas barrier layer 30 preferably has a density of 2.3 g/cm3 or more.  Such a density overlaps that of Applicants Claims 6 and 17.  As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists.  Hayashi discloses at Figs 1 and 3 and ¶s 0062, 0066, 0070, 0096, and 0109 that the EL display device 1 includes 
One of ordinary skill in the art would have considered it obvious at the time of the invention in accordance with MPEP §2141 III Rationale G to have from modified Kikkai the display with a thin film transistor layer and EL layer with low moisture permeable insulating transparent multilayered gas barrier with a the transparent flexible polycarbonate substrate and laminated body of transparent alternating thin films comprising at least one of nitrides, oxide nitrides and hydrogen nitrides and silicon oxide and hydrogen nitrides and silicon oxide, where the polycarbonate has a Tg of 357 ºC., where the hydrogen atom % of a silicon nitride containing layer is 33 atom% or less down to 11 atm % with polyimide substrate with the barrier layer of modified Kikkai having the silicon oxide and silicon nitride films with a density ratio Y (=ρf/ρb) satisfying 1≥Y≥0.95 for a barrier film having a residual stress of 0.01 MPa or more and 100 MPa or less where the laminate of a Si3N4 thin film is a tensile stress film and a SiO2 film is a compressive stress film symmetrically laminated with the tensile stress film with respect to the conductive layer with thickness that these stress films cancelling their internal stress with each other releasing internal stress, where the SiN is Si3N4 thin film from PECVD (plasma enhanced CVD) with UV curing to remove hydrogen with film shrinkage to enhance tensile film stress, where the thickness of the each silicon nitride layer to the thickness of the silicon oxide layer in a bilayer is half the thickness to the same thickness of the silicon oxide layer at 2000 Angstroms, with a gate insulating layer between a gate electrode and the semiconductor layer as afore-described, where from Hayashi motivated to block moisture and UV with a small molecular size, one silicon nitride layer has a density of 2.3 g/cm3 or more 
However Kikkai as modified does not expressly disclose the two insulation layers with a second of the insulation layers between the gate electrode and the source and drain electrode, where a semiconductor active layer is disposed directly on the flexible substrate with a second silicon oxide layer contacting the lower surface of the semiconductor active layer or the luminous layer with organic light emitting device or encapsulating member encapsulating the light emitting device.  
   Kim discloses in the abstract and at ¶s 0039, 0049,     and Figs 4-5.  an organic light-emitting device that includes an encapsulation structure, 3, of Figs. 4-5 that has excellent resistance to water, heat, and chemicals and can be mass-produced, a method of manufacturing the device, and an apparatus for manufacturing the encapsulation structure.  The organic light-emitting device includes: a substrate, an organic light-emitting portion that has an organic light-emitting diode (OLED) and formed on a surface of the substrate, and an encapsulation structure made of a parylene polymer and formed to cover the organic light-emitting portion {reading on encapsulating member encapsulating the light-emitting device}.  From ¶s 0039, 0048-0049 FIGS. 4-5 illustrates a sub-pixel of the organic light-emitting portion 2 {reading on light emitting device}.  As illustrated in FIGS. 4-5, a buffer layer 10 is formed on a top surface of substrate 1 that is made of glass, plastic, or metal and the TFT (thin film transistor) and 
   One of ordinary skill in the art would have considered it obvious at the time of the invention in accordance with MPEP §2141 III Rationale G to have from modified Kikkai the display with a thin film transistor layer and EL layer with low moisture permeable insulating transparent multilayered gas barrier with a the transparent flexible polycarbonate substrate and laminated body of transparent alternating thin films comprising at least one of nitrides, oxide nitrides and hydrogen nitrides and silicon oxide and hydrogen nitrides and silicon oxide, as afore-described in § ee) herein, where the insulation layer as a first insulation layer is over a semiconductor active layer on the silicon oxide layer of the alternating thin films directly on the flexible substrate as a part thereof on which first insulation layer is a gate electrode which is covered with an interlayer insulation layer as a second insulation layer from Kim along with the light –emitting device has an organic light emitting device (OLED) over the flexible 
Regarding Claim 2, Kikkai in view of Siemens further in view of Shah and further in view of Okada further in view of Schmid and further in view of Fukuda and further in view of Wado and further in view of Tian and further in view of Anno and further in view of Hayashi and further in view of Kim is applied as to Claim 1, along with the disclosure of Kikkai at ¶ [0014] of the transparent thin film layer having multilayers, such as an oxide layer / nitride layer / oxide layer in direct contact where as shown in Kikkai as modified with Okada a barrier layer contacts the thin film transistor for the upper oxide layer to contact the thin film transistor.  Gosain evidences in the abstract and at ¶ 0097 and Fig. 21 for a thin film transistor and a display including the thin film transistor including: a gate electrode; an active layer; and a gate insulating film arranged between the gate electrode and the active layer, the gate insulating film including a first insulating film, and a second insulating film, the first insulating film arranged in contact with the gate electrode, the active layer 53 with silicon oxide layer 59B contacting the lower surface of the active layer with 59A as silicon nitride layer under the silicon oxide layer as a bilayer over the substrate.  The office position is that the bilayer arrangement of silicon oxide 59B layer and silicon nitride 59A layer evidences the upper bilayers of Kikkai as modified under a semiconductor active layer rendering obvious Claim 2.           
Regarding Claims 8, Kikkai in view of Siemens further in view of Shah and further in view of Okada further in view of Schmid and further in view of Fukuda and 
Response to Arguments
Applicant’s arguments filed 01/04/2021 have been fully considered but are moot in view of the new grounds of rejection set forth above as used to reject the amended claims because: 1) Applicant’s arguments are directed to the amended terminology of the amended claims, and 2) the Yamazaki reference discussed by Applicant is no longer cited against the amended claims.  Applicant’s arguments concerning other references cited against unamended terminology of the amended claims were answered in previous responses to arguments.   
CONCLUSION
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.   
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH J STACHEL whose telephone number is (571)270-3466.  The examiner can normally be reached on 8:30 to 5:00 M-F.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.  

/KENNETH J STACHEL/Primary Examiner, Art Unit 1787